UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

Mr. Jeff Rosen, Esquire
General Counsel-Director of Policy
National Council on Disability
1331 F Street, NW
Suite 850
Washington, DC 20004

APR 1 6 2003

Dear Mr.' Rosen:
Secretary Paige and Assistant Secretary Pasternack asked me to respond to your inquiry about "the
status of OSEP's national stakeholder group and the results from their approximately two years of
dialogue and collaboration on improving the monitoring and enforcement of IDEA." As you may
be aware, prior to Dr. Pasternack's appointment as the Assistant Secretary of the Office of Special
Education and Rehabilitative Services (OSERS), he was an active member and participant on the
stakeholder group. Since his appointment as Assistant Secretary he has supported its initiative to
collaborate with the Office of Special Education Programs (OSEP) in its effort to focus its
monitoring system on better outcomes for infants, toddlers, children and youth with disabilities and
their families. This effort is consistent with Secretary Paige's strategic initiative to move the
Department of Education from a culture of compliance to a culture of accountability.
Below, please find my responses to your requests for information.
1. OSEP's response to the recommendations offered by the national workgroup.
The stakeholder group (national workgroup) began meeting in 1998. Following these meetings,
OSEP shifted from a compliance monitoring process to a continuous improvement process. The
Continuous Improvement Monitoring Process (CIMP) was characterized by: (1) partnership with
stakeholders; (2) State self-assessment; (3) the use of data to drive decisions regarding our level of
involvement in monitoring States; (4) extensive public input and involvement in the process; (5) the
provision by OSEP of technical assistance, as needed, to States; and (6) improvement planning that
focused on root causes and outcomes rather than process. The CIMP was successfully implemented
beginning in 1998. Since 1998 all States have submitted self-assessments and are engaged in some
aspect of Improvement Planning. In addition, consistent with input from the stakeholder group,
OSEP has begun to focus our monitoring on those issues that have the greatest impact on infants and
toddlers and their families and children and youth with disabilities. In essence, we recognized that OSEP
has limited resources that could best be used if our efforts are more focused and acted on that recognition.
The stakeholder group developed a Focused Monitoring concept paper that articulated a number o f
Focused Monitoring principles and definitions including: (1) areas that would serve as priorities for
focused monitoring across early intervention and special education; (2) indicators that would
constitute the priorities that are used to measure performance within the priority areas; (3)
benchmarks for determining what constitutes non-compliance, such as a graduation rate below a
certain level; and (4) triggers for determining when to initiate enforcement actions and when
400 MARYLAND AVE., S W. WASHINGTON, D.C. 20202

O u r m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t t o n a n d to p r o m o t e e d u c a t i o n a l e x c e l l e n c e t h r o u g h o u t t h e Nation

Page 2 Mr. Jeff Rosen, Esquire
enforcement actions or sanctions are no longer required as well as when to initiate rewards.
Subsequent to the publication of the concept paper, OSEP participated in additional stakeholder
meetings in order to explore the concept of focusing our monitoring. From this series of meetings
OSEP obtained: (1) a better understanding of the concept of focusing monitoring relative to OSEP
monitoring resources; and (2) a better understanding of what the stakeholder group meant when it
said that decisions should be data driven. In these meetings, we shared with the group information
about what data are available and in what format they are available and our assumption that any
revised system must address the issue of enforcement to ensure compliance with requirements of
the Act as well as rewards. In order to support this approach, OSEP reformatted State reported data
(618 data) to reflect how much each State in each data category (e.g., exiting with a diploma) varied
from the national average and where the State ranked among all the States.
In conjunction with the input from the stakeholder group, OSEP has developed focused monitoring
procedures that target resources on those performance issues most closely related to improved
results for children with disabilities and to those States most in need of improvement on those
performance issues. OSEP will implement the Continuous Improvement and Focused Monitoring
System (CIFMS), which incorporates the most effective elements of CIMP and focused monitoring
and enables OSEP to work with States in a way that will improve both performance and
compliance.

Accountability Strategy to Support Improvement
OSEP will implement an integrated, four-part accountability strategy: (1) verifying the
effectiveness and accuracy of States' monitoring, assessment, and data collection systems; (2)
attending to States at high risk for compliance, financial, and/or management failure; (3) supporting
States in assessing their performance and compliance, and in planning, implementing, and
evaluating improvement strategies; and (4) focusing OSEP's intervention on States with low
ranking performance on critical performance indicators. This four-part accountability strategy is
aligned with the recommendations of the President's Commission on Excellence in Special
Education. It will enable OSEP to: (1) focus on a small set of critical indicators that are based on
improving results for children with disabilities and their families; (2) support improvement in the
validity and reliability of data that OSEP and States use to focus on performance; (3) through
improvement planning, and the Annual and Bennial Performance Report process, help ensure that
accountability for improvement rests primarily with States; (4) provide States with needed technical
assistance; and (5) focus the attention of OSEP's Monitoring and State Improvement Planning
(MSIP) Division on the States that need the most support to improve their performance.

1. Verifying the effectiveness and accuracy of States' monitoring, assessment and data
collection systems
Because OSEP's focused monitoring relies so heavily on State-reported data regarding performance
and compliance, it is critical to ensure that States are reporting accurate data based upon State
designed systems for data collection/reporting and monitoring. Therefore, OSEP's primary focus
during the 2003 calendar year will be on verification of the effectiveness of States' systems for data
collection, assessment, and monitoring. For each State, OSEP staff will analyze the accuracy o f
critical information regarding States' systems for monitoring, assessment, and data collection as this
information is essential to analyzing and improving State performance, student performance, and
the protection of child and family rights. Based on these analyses,

Page 3 Mr. Jeff Rosen, Esquire
OSEP will select some States for on-site data verification, which will involve some data collection
activities at the State educational agency and lead agency level.

2. Attending to States at high risk for compliance, financial and/or management failure
In addition to its focus on States that are low ranking on critical performance indicators (see number
4, below), OSEP will also focus its intervention on States that it determines are at high risk for
compliance, financial, and/or management failure. These will include primarily States with
significant uncorrected audit findings.

3. Supporting States in assessing their performance and compliance, and in planning,
implementing, and evaluating improvement strategies
All States have completed a self-assessment of their performance and compliance for both Part C
and Part B. By July 2003, all States will have submitted an improvement plan to OSEP. In the
future, we anticipate that States will be using their Part C Annual Performance Report and their Part
B Biennial Performance Report to update their self-assessments and their improvement plans,
including reporting on the impact of their improvement strategies on performance and compliance.
OSEP will continue to make technical assistance available to all States regarding self-assessment,
improvement planning, and evaluation, including reviewing and commenting on improvement
plans. As part of this process, OSEP will require that States demonstrate that they correct any
noncompliance that OSEP has identified through monitoring or that States identify through their
own self-assessment process. OSEP will target technical assistance to support States in these
efforts.

4. Focusing OSEP's intervention on States with low ranking performance on critical
performance indicators
With input from a diverse national group of stakeholders, OSEP has developed preliminary
indicators for ranking States' performance annually. The newly-funded National Center for Special
Education Accountability Monitoring will gather stakeholder input regarding indicators and
benchmarks through its advisory board, and OSEP will use this input to finalize the indicators, and
to set benchmarks for each. OSEP will widely disseminate these indicators and benchmarks to
States and other stakeholders.
As noted above, ensuring the accuracy and completeness of State-reported data is essential, because
OSEP will be relying so heavily on these data in ranking States and targeting its interventions
regarding performance (i.e., child outcomes such as graduation, dropout for Part B and
identification for Part C services). For this first year of implementation, while OSEP is focusing on
determining the accuracy and completeness of State-reported data, OSEP is reporting States'
performance on four initial indicators in rank order (see the attached rank-ordered data tables). In
the future, OSEP will be using additional indicators such as participation and performance on
assessment for Part B and exiting for Part C. OSEP encourages States to closely examine the rank
orders and the data reported for these indicators, keeping in mind that while a low ranking is a "'red
flag" that may indicate a need for improvement, a high ranking does not necessarily mean good
performance where it is a result of poor quality data or low standards. Based on this analysis.
States should consider how to revise their improvement plans to improve their performance. All

Page 4 Mr. Jeff Rosen, Esquire
States, including the States with low-ranking performance, must take effective and timely steps to
ensure the correction of all noncompliance, and such correction of noncompliance must be an
urgent priority for each State.

Technical Assistance to Support Improvement
It is important that all States work aggressively to improve results for children with disabilities and
their families. It is especially important that States whose data show the greatest need for
improvement take prompt, evidence-based, action to achieve significant and sustainable
improvement in their performance. OSEP will make a broad range of support available to all States
to support them in:
1. Collecting and analyzing data to enable them to identify the factors that will support or
impede their improvement strategies;
2. Making evidence-based decisions about the strategies that are most likely to result in
systemic change and improved results; and
3. Identifying the evidence of change, benchmarks, and timelines that will assist the State in
evaluating the impact of the improvement strategies.
OSEP is working to make a number of resources available to States to support their intensive
improvement work. Resources under consideration include:
. A web-site that focuses on research-based effective practices for data-based analysis of
underlying causes of poor performance and the development and implementation of
improvement strategies.
2. Periodic conference calls and regional meetings of States focused on effective improvement
of outcomes for children with disabilities and their families.
. Strong collaboration between OSEP, the Regional Resource Centers, the Monitoring Center,
and other partners in the Technical Assistance and Dissemination Network, to ensure
effective brokering and provision of technical assistance to States.
In order to support the focused monitoring approach, Dr. Pasternack announced an absolute priority
for the creation of a technical assistance center to support the implementation of focused monitoring
by State Educational Agencies (SEA), Local Educational Agencies (LEA) and Part C Lead
Agencies (LA). Some of the Center's services are to include:
•
•
•

•

Providing technical assistance to States, LEAs and Lead Agencies to develop effective
practices in monitoring and accountability to implement IDEA.
The development of data systems that focus on data-based decision making.
Assisting States in (i) using special education data to align with State accountability
standards and (ii) organizing and presenting data to decision makers and policymakers in an
understandable and convincing manner.
Identifying effective practices in monitoring and accountability.

Page 5 Mr. Jeff Rosen, Esquire
•

•

•

Working with OSEP, the Regional Resource Centers, and the States to effectively
communicate and improve results for children through technical assistance, training, and
dissemination of information.
Preparing and disseminating through a Web site and by other means reports and documents
on research findings and related topics, including a comprehensive analysis of the
monitoring literature
Providing technical assistance and support to OSEP's Monitoring and State Improvement
Planning Division.

Louisiana State University Health Sciences Center successfully competed for this center and was
awarded $1 million a year for five years. Dr. Alan Coulter is the Project Director. Based on the
priority, the Center was also responsible for establishing, maintaining, and meeting, as needed, with
an advisory committee to review and advise on the Center's activities and progress. The advisory
committee must consist of individuals whose organizations or perspectives were part of the group
that worked with OSEP on focused monitoring. The committee must include, but is not limited to,
representatives of SEAs and LEAs, individuals with disabilities, parents, educators, professional
organizations, advocacy groups, researchers, and other appropriate groups. The committee also
must include membership from otherwise underrepresented populations.
2. OSEP's planned next steps and the anticipated timelines with respect to the stakeholder
group.
As noted above, the National Monitoring Center has established an Advisory Committee that
includes individuals whose organizations or perspectives were part of the group that worked with
OSEP on focused monitoring. The National Center's Advisory Committee will fulfill the same role
as the stakeholder group and continue its work. Please note that many of the individuals on the
original stakeholder group have been appointed as members of the National Monitoring Center's
advisory group.
. Whether and how the stakeholder group's work will be included in OSEP's
recommendations to the 108 th Congress as it continues to consider the reauthorization of
IDEA.
My office is working diligently to ensure that the needs of all infants, toddlers, children and youth
with disabilities, and their families are appropriately considered in the reauthorization of IDEA.
The issue of monitoring and enforcement will be considered, along with many other important
issues, as we proceed with reauthorization.

Page 6 Mr. Jeff Rosen, Esquire
I hope that this information was helpful and look forward to working in collaboration with the
National Council on Disability to ensure that we continue to focus on results for infants, toddlers,
children, and youth with disabilities, and their families rather than process. Should you have any
questions please do not hesitate to contact me.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education
Programs
cc: Ruth Ryder

